DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires that a personalized cue is sent to a user from a device of a special person after being prompted by an internet program connected to a microprocessor while claim 1 establishes that the personalized cue is provided to a user by the microprocessor through an output device.  It is unclear how 
Claim 21 recites the limitation "during the configuration process".  There is insufficient antecedent basis for a configuration process in the claim.
Claim 22 requires a personalized cue to be generated by a special person upon receipt by the special person.  It is unclear how this recitation limits the claimed system since the recited special person is not an element of the system.  Further, it is noted that a person is not patent eligible subject matter, thus cannot be an element of the claimed system.  The metes and bounds of the claim cannot be ascertained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowman U.S. Patent Application Publication No. 2021/0059455 (hereinafter Bowman).
Regarding claim 1, Bowman discloses a system comprising a container (100); at least one sensor (532) incorporated in the container (also see paragraph 101); a microprocessor (502); and an output device (514); wherein the at least one sensor is configured to sense information unique to a user, the information being sufficient to distinguish the user from a non-user (paragraphs 67 and 101); and wherein the microprocessor is configured to: be programmed, during a personalization process (i.e., prerecording sound files), to convey a personalized cue (paragraph 70) receive a signal from the at least one sensor corresponding to an attempt by the user to access contents of the container; and provide the personalized cue for the user through the output device, wherein the cue is provided before the access can occur (paragraph 74 where a message is generated on a mobile device associated with a delivery person), 
Regarding claim 3, Bowman discloses a system wherein the contents comprise a food item (paragraph 74).
Regarding claim 5, Bowman discloses a system wherein the output device comprises a visual screen (paragraphs 73 and 74).
Regarding claim 6, Bowman discloses a system wherein the output device comprises a speaker (paragraph 63).
Regarding claim 7, Bowman discloses a system wherein the output device is incorporated in a computing device of the user (paragraph 63).
Regarding claim 13, Bowman discloses a system comprising a container (100); at least one sensor (112) incorporated in the container; an internet program; and an output device; wherein the at least one sensor is configured to sense information unique to a user, the information being sufficient to distinguish the user from a non-user (via a credential; paragraph 101); and wherein the internet program is configured to: receive a signal from the at least one sensor corresponding to an attempt by the user to access contents of the container (via WiFi or BLE; paragraph 101); and provide a personalized cue for the user through the output device, wherein the cue is provided before the access can occur (paragraph 74), wherein the cue comprises a message configured to discourage the user from accessing and consuming the contents (Figure 6; a message configured to discourage a user from accessing the contents is inherently prevents a user from consuming said contents).
Regarding claim 14, Bowman discloses a system wherein the internet program comprises a smart phone app (paragraph 101). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman.
Regarding claim 4, Bowman discloses a system comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose the contents of the container being a narcotic.  One with ordinary skill in the art would recognize that a user has the access to order a delivery person to deliver a variety of items to a container.  It would have been obvious to one having ordinary skill in the art that the user of the system and container of Bowman is fully capable of housing a narcotic and no unexpected result would occur from allowing a narcotic to be delivered to said container.
Claims 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Koff et al. U.S. Patent Application Publication No. 2008/0071875 (hereinafter Koff).
Regarding claims 9-11, Bowman discloses a system comprising all the limitations of claim 1 as discussed above including a message being video/audio or text, but fails to explicitly disclose the message comprising a prerecorded video/audio or a text message from a user-chosen influencer.
Koff discloses a system where a message delivered to a user may be personalized so as to be from a user-chosen influencer (i.e., celebrity; paragraph 71).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the messages issued by the system of Bowman so as to be from a user-chosen influencer since doing so would make the system more personally customizable to the user as well making important messages more noticeable.
Regarding claim 12, Bowman discloses a system comprising all the limitations of claim 1 as discussed above including sending a message (paragraph 70), but fails to explicitly disclose the message comprising a message from a user-chosen special person.
Koff discloses a system where a message delivered to a user may be personalized so as to be from a user-chosen special person (i.e., celebrity; paragraph 71).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the messages issued by the system of Bowman so as 
Claims 16-18 have limitations similar to those treated in the above rejections, and are met by the references as discussed above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        November 15, 2021